DETAILED ACTION
Examiner’s Note
The examiner has cited particular passages including column and line numbers, paragraphs as designated numerically and/or figures as designated numerically in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claims, other passages, paragraphs and figures of any and all cited prior art references may apply as well. It is respectfully requested from the applicant, in preparing an eventual response, to fully consider the context of the passages, paragraphs and figures as taught by the prior art and/or cited by the examiner while including in such consideration the cited prior art references in their entirety as potentially teaching all or part of the claimed invention. MPEP 2141.02 VI: “PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS." MPEP 2123 (I): “PATENTS ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.”
Additionally, in an effort to provide a timely Office response to amendments the Applicant may file in response to this Office Action, it is respectfully requested that every effort be made to provide specific (page No., paragraph No., FIG. No., etc.) Specification/Drawings support in the instant Application for such amendments on accompanying remarks/arguments filings.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's “arguments” filed 6/2/2022 have been fully considered but they are not persuasive. First, in regard to claims rejected under 35 USC 102(a)(20 as anticipated by or, in the alternative, under 35 USC 103 as obvious over US Patent No. 10811074 to Jung, pages 9-10 of the arguments allege that Jung fails to suggest or render obvious claim limitations newly introduced dated 6/2/2022. That is, the arguments are directed substantially to claim limitations not made of record before, underlined below: “determining that , wherein the operation condition is associated with an operating environment of the system.” Moreover, the arguments seem to submit that in the analysis of examining the claim, claims made in the Specification be incorporated in such analysis and thus be considered part of the claims. At least MPEP 2111 provides: “The court explained that "reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from ‘reading limitations of the specification into a claim,’ to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim." The court found that applicant was advocating the latter, i.e., the impermissible importation of subject matter from the specification into the claim.)” Should claims found in the Specification be considered important to the claimed invention, these are invited to be made part of the claimed invention. Impermissible importation of subject matter from the specification into the claims is and will not be part of the analysis of examination of the claims of the present Application. 
Moreover, the arguments as found in at least page 10 submit that “an operating condition could be ‘a temperature of a memory device’”. This “operating condition” refers to the claim limitation above highlighted. It is to be noted that semiconductors such as memory device are inherently temperature dependent: their operation, function, performance is dependent on an operating temperature environment of the semiconductor, of the memory system. To be noted, the temperature dependency of semiconductor devices, memory devices as noted above is not an opinion, or allegation. It is based on knowledge found expressly in the prior art. For example, “CMOS Analog Circuit Design” to Allen and Holberg, 1987,  in at least page 72, equation (9) provide: CMOS (semiconductor device) temperature dependence of the threshold voltage can be expressed as Vt(T) = Vt(To) – a(T – To). Page 73, equation (13) further provides semiconductor current that is dependent on temperature (no surprise here). Moreover, at least pages 97-98 provide further evidence of the inherent role temperature plays in the operating environment of semiconductor devices, of memory devices. 
Therefore, the claim limitation of “determining that , wherein the operation condition is associated with an operating environment of the system,” is interpreted as including an operation condition, that can include anyone of memory operations: write, read, refresh, erase, etc. (as found in at least Column 4, lines 42-55 of Jung), and that this memory operation is associated with an operating environment such as inherent temperature effects on the system; such inherent temperature effect as described above in this Office action.
The analysis above is relevant, applicable and thus made part of the integral rejection to at least claims 1, 9 and 17. 
In regard to the Double Patenting claim rejection, the arguments allege “a terminal disclaimer has been submitted herein.” However, the record does not include such terminal disclaimer. Therefore, the Double Patenting claim rejection is maintained. 
Thus, in view of the above, this Office action is made FINAL.
Allowable Subject Matter
Claim(s) 4-5, 12-13 and 20 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the pertinent prior art of record does not teach or suggest the claimed invention, in complete combination with the base claim and any and all intervening claim limitations: wherein the determining the refresh period associated with the memory component comprises: detecting that the change in the operation condition corresponds to an increase in a temperature of the memory component within a temperature range associated with the second state; and decreasing the refresh period associated with the memory component based on the second state of the operation condition; wherein the determining the refresh period associated with the memory component comprises: detecting that the change in the operation condition corresponds to a decrease in a temperature of the memory component within a temperature range associated with the second state; and increasing the refresh period associated with the memory component based on the second state of the operation condition; while in regard to claims 12-13, the pertinent prior art of record does not teach or suggest the claimed invention, in complete combination with the base claim and any and all intervening claim limitations: wherein the determining the refresh period associated with the memory component comprises: detecting that the change in the operation condition corresponds to an increase in a temperature of the memory component within a temperature range associated with the second state; and decreasing the refresh period associated with the memory component based on the second state of the operation condition; wherein the determining the refresh period associated with the memory component comprises: detecting that the change in the operation condition corresponds to a decrease in a temperature of the memory component within a temperature range associated with the second state; and increasing the refresh period associated with the memory component based on the second state of the operation condition; while in regard to claim 20, the pertinent prior art of record does not teach or suggest the claimed invention, in complete combination with the base claim and any and all intervening claim limitations: wherein the determining the refresh period associated with the memory component comprises: detecting that the change in the operation condition corresponds to an increase in a temperature of the memory component within a temperature range associated with the second state; and decreasing the refresh period associated with the memory component based on the second state of the operation condition.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1, 3, 8, 9, 11 and 16 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US Patent No. 10811074 to Jung et al. (“Jung”).
As to claim 1, Jung teaches a system comprising: a memory component; and a processing device operatively coupled with the memory component (As found in at least FIG. 3: memory 240 coupled to at least one of processor 210 and host 230; both 210 and 230 operable to perform operation on the memory 240), the processing device to perform operations comprising: determining that a current operation condition of the memory component is in a first state (As found in at least Column 4, lines 42-55: processor 210 controls overall operation of controller 200; controller 200 includes processor 210 as found in at least FIG. 3; processor 210 controls and determines at least write operation state condition of memory 240: write condition being first state); detecting a change in the operation condition from the first state to a second state (As found in at least the Abstract, Column 5, lines 24-29, Column 5, lines 48-55, Column 6, lines 10-23, Column 8, lines 11-30, Column 8, lines 63-67, Column 10, lines 23-30: After a write operation, which defines a first memory state, a refresh operation is performed by processor 210; such refresh operation defines a second memory state and it is controlled and determined by processor 210); determining a range of the operation condition to which the second state belongs (As found in at least Column 9, lines 59-64: range of operation, under processor 210 control, of the refresh period is determined on the basis of the time when the write operation is performed on the block BLK of the cell array 110); determining a refresh period associated with the range of the operation condition, the refresh period corresponding to a period of time between a first time when a write operation is performed on a segment of the memory component and a second time when a refresh operation is to be performed on the segment (As found in at least FIG. 14, and at least Column 1, lines 26-35, Column 9, lines 56-67, Column 10, lines 1-30); and performing the refresh operation on the memory component according to the refresh period (As found in at least Column 5, lines 1-10).
While the teachings found Jung may not expressly provide verbatim: “processing device …determining,” “processing device … detecting,” and such claim language, it is implicit and at the very least obvious that the processor 210 in Jung, part of controller 200, “controls the overall operation of such controller, and such controller coupled to and interfacing with memory component 240. This is found at least at Column 4, lines 42-55; Abstract, and Column 5, lines 48-55: processor 210 controls, performs and obviously determines refreshing operation. That is, it is at the very least obvious that the processor 210 controls and determines the actions that the passive memory component may undertake.
Section two (2) above is incorporated herein completely and fully.
As to claim 3, Jung teaches wherein the detecting the change in the operation condition from the first state to the second state comprises: determining a first range of the operation condition to which the first state belongs; determining whether the second state belongs to the first range of the operation condition; and responsive to determining that the second state does not belong to the first range of the operation condition, determining that the change in the operation condition is detected (As set forth in the rejection to at least claim 1, the teachings of Jung provide a first state condition of the memory component 240: write; a second state condition of the memory component: refresh; it is at the very least obvious, as already established in the rejection to claim 1, that the first state condition and the second state condition do not overlap: while the memory component 240 is written, it cannot at the same time be refreshed; therefore, the second state cannot belong to the first range of the operation condition; and given that the second state cannot belong to the first range of the operation condition, the change from write to refresh is detected).
As to claim 8, Jung teaches wherein the operations further comprise determining the current operation condition of the memory component on a periodic basis (As found in at least FIG. 21, current operation condition is performed periodically: “on determined period.”).
As to claim 9, see rejection to at least claim 1; moreover, the method is inherently taught by the apparatus.
As to claim 11, see rejection to at least claim 3; moreover, the method is inherently taught by the apparatus.
As to claim 16, see rejection to at least claim 8; moreover, the method is inherently taught by the apparatus.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 10811074 to Jung et al. (“Jung”) in view of U.S. Patent/Publication No. 20200192791 to Yang et al. (“Yang”). 
 As to claim 2, Jung teaches substantially the claimed invention as set forth in the base claim rejection.
While Jung may not expressly teach wherein the operation condition of the memory component includes at least one of an amount of power supplied to the system or a temperature of the memory component.
In complement and relevantly, Yang teaches wherein the operation condition of the memory component includes at least one of an amount of power supplied to the system or a temperature of the memory component (As found in at least [0055]: memory system information on operating conditions can include memory temperature at the time of memory operation).
Jung and Yang are analogous art because they are from the same field of endeavor, and/or are reasonably pertinent to the inventor’s problem to be solved: memory operations that may include write, refresh and temperature considerations.
At the time of invention, it would have been obvious to a person of ordinary skill in the art to complement the teachings of Jung as set forth in this Office action and as found in the reference with the relevant and complementary teachings of Yang also as set forth in this Office action and as found in the reference(s).  The suggestion/motivation would have been obvious to one of ordinary skill in the art before the effective filing date of the present Application: As found in at least [0005] in Yang: memory systems that can provide operating conditions such as memory temperature at the time of memory operation; this is important since inherently semiconductor devices are temperature dependent, and since temperature conditions can vary substantially depending on whether a device is under operation or shutoff, it is important to have information on operating conditions that consider whether a device under use is being operated or shutoff.
Therefore, it would have been obvious to combine Jung with Yang to make the above modification.
As to claim 10, see rejection to at least claim 2; moreover, the method is inherently taught by the apparatus.
Claim(s) 6-7 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 10811074 to Jung et al. (“Jung”) in view of U.S. Patent/Publication No. 20180166117 to Choi et al. (“Choi”).  
As to claim 6, at least Choi teaches or at the very least suggests: wherein the determining the refresh period associated with the memory component comprises: detecting that the change in the operation condition corresponds to an increase in an amount of power supply to the system within a power supply range associated with the second state; and increasing the refresh period associated with the memory component based on the second state of the operation condition (As found in at least [0077]: “Because a refresh operation generally requires high current and power,” current and power that are consumed during such refresh operation; it is obvious to conclude that the more power available, the more refresh could be performed; the counter of that would be, logically, that as less power is available, less refresh may be performed).
Jung and Choi are analogous art because they are from the same field of endeavor, and/or are reasonably pertinent to the inventor’s problem to be solved: memory operations that may include write, refresh and temperature considerations.
At the time of invention, it would have been obvious to a person of ordinary skill in the art to complement the teachings of Jung as set forth in this Office action and as found in the reference with the relevant and complementary teachings of Choi also as set forth in this Office action and as found in the reference(s).  The suggestion/motivation would have been obvious to one of ordinary skill in the art before the effective filing date of the present Application: As found or at least suggested in at least [0077] in Choi: more power available, more refresh possible; refresh is an expensive operation that consumes significant current/power resources; high power availability provides the opportunity for more refresh. 
Therefore, it would have been obvious to combine Jung with Choi to make the above modification.
As to claim 7, see rejection to at least claim 6.
As to claim 14, see rejection to at least claim 6; moreover, the method is inherently taught by the apparatus.
As to claim 15, see rejection to at least claim 14; moreover, the method is inherently taught by the apparatus.
Claim(s) 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 10811074 to Jung et al. (“Jung”) in view of U.S. Patent/Publication No. 20190228813 to Nale et al. (“Nale”).  
As to claim 17, see rejection to at least claim 1; moreover, while Jung teaches at the very least a plurality of memory blocks (BLK) or banks as found in at least FIG. 5, this is further and relevantly complemented by the teachings of Nale as found in at least FIG. 1: a memory component includes a plurality of banks; moreover, and extending on this obvious idea, as found in at least FIG. 7, a plurality of memory  components may include in turn a plurality of blocks or banks of memory devices.
Jung and Nale are analogous art because they are from the same field of endeavor, and/or are reasonably pertinent to the inventor’s problem to be solved: memory operations that may include write, refresh and temperature considerations.
At the time of invention, it would have been obvious to a person of ordinary skill in the art to complement the teachings of Jung as set forth in this Office action and as found in the reference with the relevant and complementary teachings of Nale also as set forth in this Office action and as found in the reference(s).  The suggestion/motivation would have been obvious to one of ordinary skill in the art before the effective filing date of the present Application: As found in at least FIG. 7 in Choi: memory components are typically found as a plurality of components, and each of these components are further sub-divided into blocks or banks of memory devices, or arrays. 
Therefore, it would have been obvious to combine Jung with Nale to make the above modification.
Section two (2) above is incorporated herein completely and fully.
As to claim 19, see rejection to at least claim 3.
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 10811074 to Jung et al. (“Jung”) in view of U.S. Patent/Publication No. 20190228813 to Nale et al. (“Nale”), and further in view of U.S. Patent/Publication No. 20200192791 to Yang et al. (“Yang”).
As to claim 18, see rejection to at least claim 2.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-18 of U.S. Patent No. 10916292. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are obviated by the patented claims. A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over (in a non-statutory double patent rejection) the earlier claim. In re Lonqi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Bercl, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). Ely Lilly and Co. v Bar Laboratories, Inc., United States Court of Appeals for the Federal Circuit, on petition for rehearing en banc (decided: May 30, 2001). Furthermore, the subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application claim obvious common subject matter: a system and method thereof, comprising, in brief and saliently: A system comprising: a memory component; and a processing device operatively coupled with the memory component, the processing device to perform operations comprising: determining that a current operation condition of the memory component is in a first state; detecting a change in the operation condition from the first state to a second state; determining a refresh period associated with the range of the operation condition, the refresh period corresponding to a period of time between a first time when a write operation is performed on a segment of the memory component and a second time when a refresh operation is to be performed on the segment; and performing the refresh operation on the memory component according to the refresh period. Moreover, as found in at least claims 15 of the Patent and 17 of the Application, the above claim language is augmented, commonly, by the claim of such system comprising plurality of memory components. Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO N HIDALGO whose telephone number is (571)270-3306. The examiner can normally be reached M-F 9:00-7:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 5712721852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FERNANDO N. HIDALGO
Primary Examiner
Art Unit 2827



/Fernando Hidalgo/Primary Examiner, Art Unit 2827